In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 06-3275
FABIO GARCIA and LUZ M. FRANCO,
                                                     Petitioners,
                               v.

ALBERTO R. GONZALES,
                                                     Respondent.
                       ____________
                Petition for Review of an Order of
               the Board of Immigration Appeals.
                Nos. A97-102-247 & A97-102-248
                       ____________
      ARGUED JULY 10, 2007—DECIDED AUGUST 31, 2007
                       ____________


 Before BAUER, CUDAHY and RIPPLE, Circuit Judges.
  RIPPLE, Circuit Judge. Fabio Garcia, a native and citizen
of Columbia, applied for asylum. He claimed that members
of the Revolutionary Armed Forces of Columbia (“FARC”),
an insurgent group, had threatened him because he was
providing assistance to impoverished widows and or-
phans. The immigration judge (“IJ”) denied Mr. Garcia’s
application, which his wife, Luz Marina Franco, had
joined. The IJ found Mr. Garcia to be credible, but con-
cluded that the threats he described did not constitute
persecution. The Board of Immigration Appeals (“BIA”)
summarily affirmed the IJ’s decision, and Mr. Garcia
2                                              No. 06-3275

brought this petition for review. For the reasons set forth
in this opinion, we deny the petition.


                            I
                    BACKGROUND
  Mr. Garcia entered the United States in November 2003
on a visitor’s visa, which he overstayed. His wife had
entered the United States in December 2000 and overstayed
her visitor’s visa as well. During removal proceedings,
Mr. Garcia conceded removability, but requested asylum
and withholding of removal on the ground that he had
received death threats from FARC and feared that, if he
returned to Colombia, he would be killed. At his removal
hearing, Mr. Garcia testified that he was an entrepreneur
who bought products from the peasants and farmers in
Ubalá and sold them to distributors in Bogotá. In addition
to his business dealings in Ubalá, he began taking cloth-
ing and toys to the widows and children living in Ubalá’s
shanty towns. Soon thereafter, the Colombian Institute
of Family Welfare, a government organization located in
Bogotá, formally commissioned Mr. Garcia to continue his
humanitarian work on its behalf. With the official support
of the government, Mr. Garcia was able to increase the
amount of aid he could provide to the peasants of Ubalá.
He also began examining human rights violations by
FARC.
  Mr. Garcia testified that his first encounter with FARC
occurred in June 2001. He was on his way to the church in
Ubalá when a peasant, who identified himself as a FARC
helper, patted Mr. Garcia on the back and told him to “stop
helping the women and the orphans and to stop engaging
in politics.” A.R. at 110. Mr. Garcia said he considered
No. 06-3275                                                  3

reporting the incident, but the mayor of Ubalá convinced
him not to file an official complaint. Instead, the mayor
sent two police officers with Mr. Garcia to protect him
while he carried out his official duties. Mr. Garcia testi-
fied that he felt safe walking around with the officers.
  Mr. Garcia also recounted his second run-in with FARC,
which occurred in December 2001 while he was campaign-
ing for three candidates for elective office. During the
campaign he received a call at his parents’ house in Bogotá
from someone who identified himself as a member of
FARC. The caller told him that FARC had him under
surveillance and that he was going to die if he did not
“stop his activities.” Id. at 115. The next month Mr. Garcia
received a letter telling him that, if he did not stop his
humanitarian and political activities, FARC would “initiate
a trial by the people.” Id. at 116. Mr. Garcia interpreted this
threat to mean that the group would kill him. Once again
he consulted the mayor about filing a complaint but
decided against it after he learned that the mayor also had
been threatened. Instead, Mr. Garcia testified, he stopped
all of his non-business activities.
  In April 2002, while Mr. Garcia was attending a dairy
fair in Ubate, two men grabbed him by the arms and told
him, “You thought you were going to get away and that
you weren’t going to pay.” Id. at 119. Mr. Garcia testified
that he started shouting for help, and the men escaped into
the crowd. Frightened, Mr. Garcia immediately left for
Bogotá. Despite moving, Mr. Garcia explained, he con-
tinued to receive threatening phone calls at his parents’
house in Bogotá and also received threatening calls on
his cell phone.
 Mr. Garcia’s final encounter with FARC occurred in
November 2002. He testified that he had traveled back to
4                                             No. 06-3275

Ubalá with the town’s mayor to celebrate the political
victories of the three candidates he had helped to elect.
He and the mayor traveled with police officers and did
not let anyone know that they were planning to attend
the celebration. Nothing happened to Mr. Garcia while
he was in Ubalá, but, on the way back to Bogotá, he was
stopped at a FARC roadblock and asked for identification.
Mr. Garcia testified that one of the men at the roadblock
was one of the assailants who had grabbed him at the
dairy fair in Ubate. The man pulled Mr. Garcia from the
car and hit him on the head with the butt of his gun.
Shortly thereafter, the Colombian air force arrived and
fired shots from a helicopter, freeing the 244 people who
had been stopped at the roadblock. As the man from Ubate
ran off, he told Mr. Garcia that they would meet again.
When Mr. Garcia returned to his parents’ home, he learned
that a caller from FARC had warned that Mr. Garcia
would be killed the next time someone from FARC saw
him. Mr. Garcia testified that he fled to the United States
later that month and that he feared he would be killed if
he returned to Colombia.
  The IJ found Mr. Garcia credible, but nevertheless denied
his asylum application. The IJ ruled that Mr. Garcia had
not demonstrated past persecution because FARC never
acted on any of its threats and because Mr. Garcia did not
demonstrate that the Colombian government was unable
or unwilling to protect him. The IJ further ruled that,
although Mr. Garcia has a genuine subjective fear of
returning to Colombia, he had failed to establish that his
fear was objectively reasonable. Again, the IJ noted that,
during the time FARC was threatening him, Mr. Garcia
never was harmed seriously, nor did Mr. Garcia offer any
evidence that FARC carried out any of the threats it made
No. 06-3275                                                 5

against the mayor of Ubalá. The IJ denied all forms of
relief, and the BIA affirmed without opinion.


                             II
                      DISCUSSION
   Mr. Garcia contends that the BIA erred in its conclusion
that he did not qualify for asylum on the ground that
he had failed to establish past persecution or a well-
founded fear of future persecution. Where, as here, the
BIA summarily affirms the decision of the IJ, we review
the IJ’s decision as the final agency determination. Tapiero
de Orejuela v. Gonzales, 423 F.3d 666, 671 (7th Cir. 2005). We
review the IJ’s denial of an asylum claim under the sub-
stantial evidence standard. Feto v. Gonzales, 433 F.3d 907,
910-11 (7th Cir. 2006). We shall affirm if we find that the
IJ’s decision is supported by “reasonable, substantial, and
probative evidence.” Id. at 911 (citing Ahmed v. Ashcroft,
348 F.3d 611, 615 (7th Cir. 2003)). Under this deferential
standard, we shall not reverse the IJ’s determination
“simply because we would have decided the case differ-
ently.” Margos v. Gonzales, 443 F.3d 593, 597 (7th Cir. 2006)
(citing Jamal-Daoud v. Gonzales, 403 F.3d 918, 922 (7th Cir.
2005)).


A. Past Persecution
  Mr. Garcia contends that his testimony that members of
FARC repeatedly had threatened to kill him if he did not
stop his government-affiliated humanitarian activities
demonstrated that he was persecuted on account of an
imputed political opinion. To demonstrate past persecu-
tion, however, it is not enough simply to demonstrate some
6                                               No. 06-3275

harm on account of a political opinion. To show past
persecution, when the harm alleged was inflicted at the
hands of private parties, a petitioner must demonstrate
that the government was either unwilling or unable to
protect him against the private parties. See 8 U.S.C.
§ 1101(a)(42)(A); Tarraf v. Gonzales, No. 06-2835, 2007 WL
2164157, slip op. at 2-3 n.2 (7th Cir. Jul. 30, 2007); Hor v.
Gonzales, 421 F.3d 497, 501 (7th Cir. 2005).
  Here, the IJ found that members of FARC are not gov-
ernmental actors and that Mr. Garcia had failed to demon-
strate that the Colombian government either condoned
their behavior or was unwilling or unable to protect
Mr. Garcia from it. Mr. Garcia himself admitted during
his removal hearing that the mayor of Ubalá assigned
two Colombian police officers to escort him as he carried
out his humanitarian missions and that their presence
made him feel safe. He later testified that he was again
saved by the Colombian government when air force
helicopters rescued him after he and 243 others were
stopped at a FARC roadblock. Far from demonstrating
an unwillingness or inability to protect him, Mr. Garcia’s
own testimony demonstrates that the government of
Columbia was both willing and able to protect him from
FARC. Cf. Hernandez-Baena v. Gonzales, 417 F.3d 720, 724
(7th Cir. 2005) (upholding the IJ’s conclusion that the
petitioner did not demonstrate that the government of
Columbia was unwilling or unable to protect him from
FARC where the record indicated that police responded
immediately to his report that FARC members threat-
ened to kill him and that no further threats had been
made).
No. 06-3275                                                  7

B. Future Persecution
  Mr. Garcia next contends that the IJ erroneously con-
cluded that he did not establish a well-founded fear of
future persecution. Mr. Garcia submits that his life would
be in danger if he returned to Colombia because of the
threats he received in the past and because “FARC is still
active.” Petitioner’s Br. at 20. To establish a well-founded
fear of future persecution, Mr. Garcia must demonstrate
that the fear is both subjectively genuine and objectively
reasonable in light of the credible evidence. See Chakir
v. Gonzales, 466 F.3d 563, 569 (7th Cir. 2006).
   The IJ found that, although Mr. Garcia’s fear of returning
to Colombia was subjectively genuine, his fear was not
objectively reasonable because the Colombian govern-
ment had protected Mr. Garcia from FARC’s attempts to
harm him in the past, and there was no indication that they
would not or could not do so in the future. To the extent
that Mr. Garcia’s fear is based on the general civil strife
resulting from the continued conflict between the gov-
ernment of Columbia and FARC, such fear does not
constitute an objectively reasonable fear of future persecu-
tion. See, e.g., Ahmed v. Gonzales, 467 F.3d 669, 673 (7th Cir.
2006) (noting that general conditions of hardship affecting
entire populations are not persecution); Selimi v. Ashcroft,
360 F.3d 736, 740-41 (7th Cir. 2004) (explaining that political
turmoil and civil strife that makes life unpleasant for
ethnic minorities, some of whose members were engag-
ing in an insurgency, does not render automatically each
member of the minority subject to persecution). Therefore,
we hold that the IJ’s determination that Mr. Garcia had
not established a well-founded fear of future persecution
is supported by substantial evidence in the record.
8                                             No. 06-3275

                      Conclusion
  The IJ’s conclusion that Mr. Garcia did not demonstrate
past persecution or a well-founded fear of future persecu-
tion is supported by substantial evidence in the record.
Accordingly, we deny the petition for review and affirm
the BIA’s decision.
                                         PETITION DENIED
                                       DECISION AFFIRMED

A true Copy:
       Teste:

                        _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                  USCA-02-C-0072—8-31-07